Citation Nr: 1109564	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying entitlement to the benefit sought.

In August 2005, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge, and a transcript of that hearing is of record.

The Board previously remanded this case in May 2006, March 2008, and August 2009.  Most recently, the Board issued a July 2010 remand, in part to ensure that a VA medical opinion could be obtained to address the Veteran's capacity for gainful employment in view of his service-connected disabilities.  As discussed below, there still has not been compliance with the Board's directive in this regard.

Unfortunately, for the reasons set forth below, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its prior August 2009 remand, the Board observed that several actions it had requested pursuant to an earlier remand were not completed.  In particular, there was no VA medical opinion on "whether the Veteran's service-connected disorders render him unable to secure or follow a substantially gainful occupation."  

The Veteran underwent a VA examination in January 2010.  The Board concluded that the clinical findings in the January 2010 VA examination report were unclear.  Further, the examiner made no finding in the examination report as to the specific question asked in the August 2009 remand (i.e., whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation).

In July 2010, the Board remanded the appeal for an addendum to the January 2010 VA examination.  The VA examiner was requested to render an opinion as to whether it was at least as likely as not (i.e., 50 percent or greater probability) that the Veteran was unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disability(ies).  In particular, the VA examiner was asked to provide a clear rationale for all conclusions reached.  Although the VA examiner addressed the specific question of whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation in an August 2010 addendum, she did not provide a rationale for her conclusions (particularly in light of the Veteran's assertions).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a remand is necessary to ensure that the question asked has been answered with a clear rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes effort to provide examination when developing service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify claimant why one will not or cannot be provided).

Because VA failed to assure compliance with prior Board remand instructions in that a VA examiner has not provided a satisfactory opinion regarding whether the Veteran's ability to maintain substantial gainful employment, the claim must again be remanded for an additional opinion.  As such, the Board has no discretion and must again remand this claim.

In a December 2010 Statement in Support of Claim, the Veteran and his representative requested a new examination with a neurological specialist at the level of a medical doctor due the inadequacies of prior examinations.  It is their contention that the appeal has undergone unnecessary delays because previous examiners were not certified at an appropriate level.  Therefore, the RO upon remand should arrange for a VA examination with a neurologist (and/or by fee basis if necessary in order to comply with the specialist request).  

Additionally in the December 2010 Statement in Support of Claim, the Veteran and his representative requested clarification of the statement "Since then, the RO adjudicated those claims with the potential to impact the determination on the TDIU claim, granting service connection for erectile dysfunction and fecal incontinence, and denying an increased rating for service-connected chronic orchalgia."  (See July 2010 Board remand, p. 3).  

In other words, the Board recognized in the July 2010 remand that the RO had failed to adjudicate the issues of erectile dysfunction and fecal incontinence, and chronic orchalgia as of August 2009, which could have impacted the Veteran's TDIU claim.  However, the RO had since adjudicated these claims as of November 2009 and March 2010 and their potential impact on his TDIU claim.  (See November 2009 and March 2010 Rating Decisions).  Therefore, eliminating an initial procedural concern as to prematurely adjudicating his TDIU claim before other "inextricably intertwined" claims were adjudicated.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate, with the other "inextricably intertwined" matters still being adjudicated below). 

In order to avoid a retelling of the bases for the original examination requests, a copy of the body of this Remand, as well the prior Board Remands, must be provided to the neurologist before the rendering of any opinion.  The neurologist must note that he/she reviewed these Remands.  The neurologist is asked to address the specific questions set forth in the numbered paragraphs below.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  After the receipt of any additional medical records requested in accordance with this Remand, the RO should schedule the Veteran for an examination by a VA neurologist, on a fee basis if necessary, to determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disability (or disabilities).  The RO/AMC should list the Veteran's service-connected disabilities for the examiner.  In offering the requested opinion, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment.  A clear rationale should be stated for all conclusions reached.  The claims folder and copies of the body of this Remand, as well as prior Board Remands, must be provided to and reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  All findings should be provided in detail and all necessary tests conducted.

3.  After the examination is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner (e.g., the examiner does not answer the question or provide a rationale), the RO must implement corrective procedures at once.

4.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

